Citation Nr: 1520493	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  12-15 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar and mood disorder.


REPRESENTATION

Appellant represented by:	Robert J. Osborne, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1980 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional development of the claim is required and the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who performed the Veteran's September 2010 VA medical examination. If that examiner is not available, or if the September 2010 VA examiner deems it necessary, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disability, to include bipolar and mood disorders and Post-Traumatic Stress Disorder (PTSD).

2. The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the claims file is imperative, the examiner's attention is called to the following:

*The Veteran served during peacetime, from May 1980 to May 1982.

*The Veteran's March 1980 service entrance examination was marked normal for psychiatric examination.

*In July 1980 the Veteran was treated for injuries from being in a fight.

*A psychological evaluation in May 1982 found that the Veteran's test performance was often associated with individuals with impulse problems of a sociopathic nature. The examiner found that while testing can never rule out an organic etiology, it was unlikely to be an attending factor in the Veteran's explosive behaviors with such a testing profile.

*A May 1982 consultation report noted that the Veteran reported having a chaotic childhood. The Veteran stated he had been expelled from every school he ever went to because he was "impulsive and uncontrollable." The Veteran reported a long history of physically and verbally assaultive behaviors. The Veteran reported having to get a waiver to enter service because of his history of emotional problems. During boot camp, he assaulted a superior officer. The Veteran reported similar civilian incidents. The Veteran did not want drug treatment and did not want continued military service. During the examination the Veteran was excited, rambling, and had a heightened affect. The Veteran's insight was non-existent and his judgment was poor and impulsive. The examiner diagnosed him with personality disorder, mixed, with strong explosive, antisocial and immature features. The examiner stated that the Veteran's problems were severe and existed prior to entry into military service. 

*The Veteran was discharged from military service in May 1982 due to "unsuitability - personality disorders."

*From March to April 1992, the Veteran was hospitalized for his psychiatric conditions. At the time he was diagnosed with organic mood disorder, bipolar disorder, history of substance abuse.

*From April to May 1993, the Veteran was hospitalized for his psychiatric conditions. At the time he was diagnosed with bipolar disorder, hypomanic; alcohol abuse, continuous; marijuana abuse, continuous.

*From June 2009 to August 2010, the Veteran received psychiatric treatment from VA. During that time, he was diagnosed with personality disorder, adjustment disorder with disturbance of mood and conduct.

*In September 2010 during his VA medical examination, the Veteran was diagnosed with bipolar disorder, most recent episode depressed; polysubstance abuse - cocaine, marijuana, and alcohol; personality disorder, not otherwise specified.

3. The issue for the Board's resolution is whether the Veteran has a psychiatric disorder that was caused by active service, or if preexisting active service was aggravated by such service. 

In order for the Board to conduct a legally accurate review, the examiner is requested to express an opinion as to the following questions in sequence and FULLY STATE THE FACTUAL BASIS UPON WHICH THE OPINION IS GIVEN:

a. Does the Veteran have a psychiatric or mental disorder, which manifested through symptoms in service?

b. If so, did the Veteran's psychiatric or mental disorder CLEARLY AND UNDEBATEABLY (i.e., through unmistakable factual and medical evidence) exist prior to service? If so, what is that evidence?

If the Veteran's psychiatric or mental disorder CLEARLY AND UNDEBATEABLY existed prior to service, may it be found that it ALSO  CLEARLY AND UNDEBATEABLY WAS NOT AGGRAVATED (I.E., WORSENED) BY SUCH SERVICE? 

c. If the Veteran did not have a psychiatric or mental disorder which manifested through symptoms in service, does he now have or has he had such a disorder that is nonetheless the result of such service? 

If the examiner finds that the Veteran does not have PTSD, he or she must explain what significance, if any, may be attached to the Veteran's April 2015 private medical opinion.

4. THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

5. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

